Citation Nr: 0408030	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an original disability rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to June 
1987.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in September 2000, that granted the veteran's 
claim of entitlement to service connection for tinnitus and 
assigned a 10 percent disability rating for it.

The veteran submitted a statement in August 2001, within one 
year of the September 2000 decision, asserting entitlement to 
a rating greater than 10 percent.  The Board of Veterans' 
Appeals (Board) finds this to be a notice of disagreement 
with the original rating decision granting service connection 
rather than a new claim for an increased rating.  See 
38 C.F.R. § 20.201 (2003).

In his VA Form 9, the veteran requested an RO hearing, but 
failed to appear for the scheduled hearing in March 2003.  He 
has not shown good cause for his failure to report, nor has 
he submitted a request to reschedule the hearing.  Under 
these circumstances, the request for hearing is deemed 
withdrawn.  See 38 C.F.R. 
§ 20.704 (d) (2003).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected tinnitus is persistent, 
recurrent and perceived in both ears.





CONCLUSIONS OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (1998, 2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, the Board finds that the notification provided 
to the veteran meets the substance of the requirements for 
notification found in the VCAA and its implementing 
regulations.  38 C.F.R. § 3.159 (2003).  In an August 2001 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence was to be provided by him and 
what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also contained language in effect advising the veteran 
to submit or identify any evidence that he believed would 
help the RO decide his claim.  See Pelegrini v. Principi, 
17 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the August 2001 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in September 2000.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than two months prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.  The RO did provide the notice 
before it readjudicated his claim in October 2001.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO. Thus, the Board finds that the veteran received 
the same benefit of the RO's full consideration of the all 
the evidence of record, as he would have received had he 
received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

During the pendency of this appeal, the regulations governing 
the schedular criteria for tinnitus were revised.  When the 
appellant first applied for service connection for tinnitus, 
the DC 6260 criteria provided for a 10 percent evaluation 
where tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. § 4.87 (1996).  
Under amended criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000 to 2002).  A separate 
evaluation for tinnitus could be combined with an evaluation 
under Diagnostic Codes 6100 (hearing loss), 6200 (otitis 
media, mastoiditis, and cholesteatoma), 6204 (peripheral 
vestibular disorders) or other Diagnostic Code, except when 
tinnitus supported an evaluation under one of those 
diagnostic codes.  Id., Note.  

In response to perceived ambiguity in these criteria, VA's 
General Counsel concluded that a single 10 percent disability 
rating is to be assigned for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003.  

The criteria was again amended effective June 13, 2003, to 
provide that only a single 10 percent evaluation could be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2003).  It was noted 
that objective tinnitus (in which the sound is audible to 
other people and has a definable cause that may or may not be 
pathologic) was not to be evaluated under this Diagnostic 
Code, but evaluated as part of any underlying condition 
causing it.  Id. at Note (3).

In VAOPGCPREC 2-2003, the General Counsel noted "tinnitus is 
the perception of sound in the absence of an acoustic 
stimulus."  Id. citing THE MERCK MANUAL 665 (17th Ed. 1999).  
The General Counsel referenced the notice of proposed 
rulemaking in its opinion for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260, by stating the following, in part:  

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus, Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds)).  

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
It then made a determination that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Furthermore, the General Counsel noted that the 
most recent amendment to Diagnostic Code 6260, which 
indicates that only a single 10 percent disability rating is 
authorized for tinnitus, merely restated the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head, is for application in cases arising both 
before and after the 1999 amendment.  

The RO has not considered the newly revised criteria of Code 
6260 and did not provide notice to the appellant of the 
revisions.  The Board finds, however, based on the recent GC 
opinion, that this lack of notice did not prejudice the 
veteran because the pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
merely codify the standard VA practice concerning the 
evaluation of tinnitus.  Again, only a single 10 percent 
disability rating was authorized for tinnitus, whether 
perceived in one or both ears, both before and after the 1999 
and 2003 amendments to the codes.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c). 

In the instant case, the veteran is currently assigned the 
maximum allowable rating of 10 percent for recurrent tinnitus 
under either the old or newly revised version of Code 6260.  
This is based on the medical evidence of record, both private 
and VA, that supports the veteran's contentions that he 
perceives tinnitus in bilaterally.  

The Board has considered the veteran's contention that he 
should be assigned separate 10 percent ratings for each ear.  
However, as the regulations clearly provide, separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  38 C.F.R. § 4.87, Diagnostic 
Code 6260; VAOPGCPREC 2-2003 (May 22, 2003).

The Board is unable to find any alternative diagnostic code 
under which the evaluation of the veteran's tinnitus might be 
increased.  Diagnostic Code 6260 refers to the possibility 
that an evaluation for tinnitus might be combined with 
separate evaluations not only for impaired hearing (under 
Diagnostic Code 6100), as has been done in this case, but 
also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204), 
except where tinnitus itself supports an evaluation under one 
of those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes. 
6260, Note (2).  Here, however, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  However, there is no persuasive evidence that 
the veteran's tinnitus causes a marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated, and the veteran has not alleged 
the presence of such impairment.









ORDER

Entitlement to a rating greater than 10 percent for bilateral 
tinnitus is denied.






	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



